Judgment, Supreme Court, New York County (James A. Yates, J.), rendered December 18, 2003, convicting defendant, after a jury trial, of attempted robbery in the first degree, and sentencing him, as a second felony offender, to a term of five years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence warranted the conclusion that when defendant, who was brandishing a razor blade, said to the victim “Let me hold your jacket,” a phrase understood by both the victim and the arresting officer to be a slang expression for “Give me your jacket,” defendant was attempting to rob the victim (see People v Johnson, 220 AD2d 277 [1995], lv denied 88 NY2d 880 [1996]). Given the violent course of conduct of defendant and his companions toward *226the victim, there was no reason for defendant to be asking to “hold” the jacket in the conventional sense of the word, and defendant’s argument to the contrary is unpersuasive. Concur— Tom, J.P., Saxe, Sullivan, Ellerin and Nardelli, JJ.